Citation Nr: 0617110	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-31 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

Entitlement to waiver of the recovery of an overpayment of VA 
non-service connected disability pension benefits in the 
calculated amount of $36,225, to include the issue of whether 
the veteran filed a timely notice of disagreement and whether 
he filed a timely request for waiver of his overpayment.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from November 1998 and December 1999 decisions by the 
VA Debt Management Center in St. Paul, Minnesota, which 
denied entitlement to a waiver of recovery of overpayment of 
VA non-service connected disability pension benefits in the 
current calculated amount of $36,225, and subsequently found 
that both the veteran's notice of disagreement and waiver 
request were untimely.

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing in February 2006.  A transcript 
of the hearing is of record.


FINDINGS OF FACT

1.  The veteran was awarded non-service connected disability 
pension benefits in September 1996, based on the fact that he 
was unable to secure and follow a substantially gainful 
occupation due to disability.

2.  The RO notified the veteran in September 1996, that if he 
was awarded Social Security Disability (SSD) benefits or if 
his income otherwise changed, he was required to notify the 
RO.

3.  In August 1998, the RO received evidence showing that 
both the veteran and his wife were in receipt of SSD 
benefits.  

4.  In November 1998, the veteran's non-service connected 
disability pension benefits were reduced and this action 
created an overpayment. 

5.  In December 1999 the RO informed the veteran that it had 
terminated his pension effective May 1, 1996, and an 
overpayment was created.

6.  The veteran's psychiatric disability, major depression, 
rendered him incapable of managing his own affairs and tolled 
the period for filing a request for waiver of his overpayment 
and a notice of disagreement with the decision to deny 
waiver.

7.  The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the veteran.

8.  The veteran's various sources of income do not cover his 
monthly living expenses, and he is of diminished mental 
capacity; thus, it may cause undue hardship to require 
repayment of the overpayment of VA pension benefits.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of nonservice-connected 
pension benefits, in the calculated amount of $36,225, would 
not be against equity and good conscience and, therefore, may 
be waived.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2005).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.  In any event, the Court has held 
that the VCAA in inapplicable to requests for waiver of 
overpayment.  Lueras v. Principi, 18 Vet. App. 435 (2004); 
Barger v. Principi, 16 Vet. App. 132 (2002).

Factual Background

In September 1996, the RO notified the veteran that they had 
determined that he met the service and disability 
requirements for nonservice-connected pension.  In an 
accompanying letter, the veteran was advised that he must 
report any changes in his income, or in the status of his 
dependents.

VA outpatient treatment records dated from 1997 to 2005 show 
continuing treatment for major depressive disorder.

In August 1998, the RO received information from the Social 
Security Administration, which noted that both the veteran 
and his wife were in receipt of SSD benefits.

In August 1998, the RO sent a letter to the veteran informing 
him that they were proposing to reduce his disability 
payments due to evidence showing that both him and his wife 
were in receipt of SSD benefits, in addition to the income he 
had previously reported.  

In November 1998, the RO reduced the veteran's disability 
payments and in a subsequent letter from the VA Debt 
Management Center he was informed that he had an overpayment 
of $8019 from the period of December 1, 1997 through October 
31, 1998.  He was also notified of his right to request 
waiver of his debt. 

In September 1999, the VA proposed to terminate the veteran's 
pension effective April 1, 1996 due to a report of income 
which showed that both the veteran and his spouse had an 
income totaling $17,046 for 1996.
 
In December 1999 the RO informed the veteran that they had 
terminated his pension effective May 1, 1996, and an 
overpayment was created.  In a subsequent letter to the 
veteran from the Debt Management Center, he was informed that 
the overpayment totaled $28,206 for the period from May 1, 
1996 through November 30, 1999.  He was again informed of his 
right to request a waiver of his debt.

In September 2001, the veteran submitted a request for waiver 
of overpayment.  He reported that he lost his job and home 
and was subsequently admitted to the VA medical center in 
1997.  He further stated that he did not understand that he 
could request a waiver and the repayment of the debt would 
cause unreasonable and undue hardship to him and his family.  
He attached a VA Form 20-5655, Financial Status Report.  He 
listed a total monthly net income of $2686 which derived from 
$1200 from Social Security, $627 for Supplemental Security 
Income for his son, and $859 from his pension.  His total 
monthly expenses were $2866 which resulted in a negative cash 
flow of $180.

In December 2001, the VA Debt Management Center, denied the 
veteran's request for a waiver, noting that 38 U.S.C.A. 
§ 5302(a) and 38 C.F.R. § 1.963(b) required that an 
application for waiver must be made within 180 days from the 
date of notification of an indebtedness.  The Debt Management 
Center concluded that the veteran's waiver request was 
received more than 180 days after notification of the 
indebtedness.  

In July 2004, the RO received several statements from the 
veteran, including a statement dated in February 2002 wherein 
he expressed his notice of disagreement with the findings of 
the December 2001 decision and explained that he was treated 
at the VA medical center for a mental disorder.  

Along with his statement he attached statements dated in 
February 2002 and June 2002 from J. Kohlues, M.D., of a VA 
medical center.  In the February 2002 statement, Dr. Kohlues 
explained that the veteran suffered from major depressive 
disorder, and his symptoms prevented him from concentrating 
and he had a poor ability to complete tasks.  He lacked 
sufficient ability to concentrate to serve on a jury.  The 
June 2002 statement reported improvement on anti-depressants.  
Lastly, he submitted a Financial Status Report which showed a 
total monthly net income of $2619, total monthly expenses of 
$2705, which resulted in a negative cash flow of $86. 

In a statement dated in December 2003, and received in 
December 2004, the veteran explained that he was still 
requesting a waiver of his overpayment based on financial 
hardship.  He referred to his February 18, 2002 statement in 
which he had previously requested a waiver based on financial 
hardship.  He again explained that he was treated at the VA 
medical center in Palo Alto for severe depression and due to 
his mental illness he did not comply with the 180 day time 
limit for filing a waiver of overpayment.  

In July 2004, the veteran sent another statement to the RO 
inquiring about his waiver request.  He also submitted a 
current Financial Status Report which showed a total monthly 
net income of $2848.90, total monthly expenses of $2914.90 
and a negative cash flow of $66.

In August 2004 the veteran was again notified that the 
December 11, 2001 decision to deny a waiver of overpayment 
was affirmed.  

In the veteran's September 2004 substantive appeal, he 
reiterated the fact that he was mentally ill and this caused 
his failure to respond within the 180 day time limit.

VA outpatient treatment records dated through January 2006, 
document that the veteran complained of poor concentration, 
that anti-depressants had been ineffective.  In November 
2005, it was reported that the veteran was 70 years old; he 
spent almost all of his time at home snacking, lying on the 
couch, and looking out the window.  He occasionally went for 
walks, but had no other activities.  In January 2006, it was 
noted that he had difficulty leaving his house, was tearful, 
had difficulty concentrating, cried easily, and experienced 
memory lapses.

At the February 2006 hearing, the veteran testified that he 
had multiple bills which he had not paid due to his mental 
illness.  He reported that he had lost several homes over the 
years because he was confused and depressed.  He specifically 
noted that he was one month behind in making car payments.  
He had failed to file income tax returns for six years, and 
had worked out a repayment plan with the Internal Revenue 
Service; however, he had fallen behind in these repayments.

After the hearing, the veteran submitted a current Financial 
Status Report as well as a waiver of review by the agency of 
original jurisdiction.  The Report showed a total net income 
and total monthly expenses of $2813, which left the veteran 
with no additional money at the end of the month.  

Analysis

Timeliness of Notice of Disagreement and Waiver

Under the applicable criteria, a request for waiver of an 
indebtedness (other than loan guaranty) shall only be 
considered: (1) if it is made within 2 years following the 
date of a notice of indebtedness issued on or before March 
31, 1983, by VA to the debtor, or (2) except as otherwise 
provided herein, if it is made within 180 days following the 
date of a notice of indebtedness issued on or after April 1, 
1983, by the VA to the debtor.  38 U.S.C.A. § 5302(a); 38 
C.F.R. § 1.963(b).

The 180-day period may be extended if the individual 
requesting waiver demonstrates to the Chairperson of the 
Committee on Waivers and Compromises that, as a result of an 
error by either the VA or the postal authorities, or due to 
other circumstances beyond the debtor's control, there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  38 C.F.R. § 1.963(b)(2).  If the 
requester does substantiate that there was such a delay in 
the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  Id.

Here, the veteran was given notification of the assessed 
overpayment of his compensation benefits and his right to 
request a waiver of recovery on November 22, 1998 and again 
on December 29, 1999.  Because the notice of overpayment was 
issued after March 31, 1983, the veteran had 180 days from 
the date of that notice in which to request a waiver of 
recovery of the debt.  38 U.S.C.A. § 5302(a) (West 2002); 38 
C.F.R. §§ 1.963(b), 3.1(q) (2005).

A claimant has one year from the date of notice of an adverse 
decision to submit a notice of disagreement and thereby 
initiate the appeal process.  38 U.S.C.A. § 7105 (West 2002).

The veteran argues that a psychiatric disability prevented 
him from filing a timely waiver request or notice of 
disagreement.

The Federal Circuit has held that filing deadlines can be 
equitably tolled where a veteran is able to show that the 
failure to file was the direct result of a mental illness 
that rendered him incapable of rational thought or deliberate 
decision making, or incapable of handling his own affairs or 
unable to function in society.  Barrett v. Principi, 363, 
F.3d 1316, 1321 (Fed. Cir. 2004).  

In Claiborne v. Nicholson 19 Vet. App. 181, 184 (2005), the 
Court held that the burden of proof is on the veteran to show 
that the failure to file an appeal was the direct result of a 
mental illness.  Thus the veteran holds the burden of 
submitting competent medical evidence showing that he was 
mentally incapable of filing an appeal with regard to those 
prior decisions.  Id. at 184. 

The veteran's testimony and treatment records show that he 
has a mental disorder which impairs his concentration and 
memory to the point that he has lost homes, failed to pay 
taxes, and has been incapable of keeping his bills current.  
The record contains numerous VA outpatient treatment records 
dated from 1997 to the present, as well as statements by Dr. 
Kohlues, which document the effects of the mental illness.

Taken together the evidence shows that the psychiatric 
disability has rendered the veteran incapable of handling his 
affairs.  The evidence supports a finding that the disability 
prevented the veteran from filing a timely request for waiver 
or notice of disagreement.

The time periods for filing the waiver request and notice of 
disagreement were thus waived.  

As was demonstrated above, it is clear that the veteran 
suffers from a severe mental disability which prevents him 
from concentrating and having adequate judgment.  Thus, the 
Board finds that the veteran's mental disorder tolls the time 
limit requirement for the filing of a timely waiver request 
and therefore the Board will consider his waiver request 
timely. 

Waiver of the Overpayment

Recovery of an overpayment of VA benefits to a claimant shall 
be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the claimant, 
and if collection of the indebtedness from the claimant would 
be against equity and good conscience.  38 U.S.C.A. § 
5302(a), (c); 38 C.F.R. § 1.963(a).  

There has been no evidence of fraud, misrepresentation, or 
bad faith on the part of the veteran.  38 C.F.R. § 1.963(a).  

The remaining question is whether collection of the 
indebtedness would be against equity and good conscience.

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights. The decision reached 
should not be unduly favorable or adverse to either side. The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the government. In making 
this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1) Fault of the debtor. Where actions of 
the debtor contribute to the creation of 
the debt. 

(2) Balancing of faults. Weighing fault 
of the debtor against Department of 
Veterans Affairs fault. 

(3) Undue hardship. Whether collection 
would deprive debtor or family of basic 
necessities. 

(4) Defeat the purpose. Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended. 

(5) Unjust enrichment. Failure to make 
restitution would result in unfair gain 
to the debtor. 

(6) Changing position to one's detriment. 
Reliance on Department of Veterans 
Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation. 
38 C.F.R. § 1.965(a).

While the veteran bears some fault in the creation of the 
debt, his impaired mental status diminishes that fault.

As to the balancing of faults, VA has no fault in the 
creation of the debt, while the veteran bears little fault 
due to his mental impairment.

Recovery of the debt would result in undue financial hardship 
to the veteran.  Applicable regulation provides that 
consideration should be given to whether collection of the 
indebtedness would deprive the debtor of life's basic 
necessities.  See 38 C.F.R. § 1.965(a).  In this case, the 
veteran submitted various Financial Status Reports.  The 
reports submitted in February 2002 and July 2004 consistently 
showed that his monthly expenses exceeded his monthly income.  
The February 2006 report showed that his monthly expenses 
equaled his monthly income and he was left with no additional 
cash at the end of the month.  While the Board notes that the 
Government is entitled to the same consideration as other 
creditors or potential creditors, the Board also recognizes 
that the veteran is now on a small fixed income.  There is 
also ample  evidence of record showing that he is of 
diminished mental capacity.  The Board is therefore of the 
opinion that collection of the debt may cause undue financial 
hardship to the veteran.

Recovery of the overpayment would defeat the purpose of the 
VA pension program, which is intended to provide subsistence 
support to disabled veterans.  Collection of the debt would 
prevent him from paying for necessities and impair his 
ability to subsist.

The veteran has not contended, and the evidence does not 
show, that he had relinquished a valuable right or incurred a 
legal obligation in reliance on VA benefits.  

While some of the equities are against the veteran, these 
must be weighed against the hardship that collection would 
cause.

In the Board's judgment the circumstances in this case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's right to collect the debt 
charged to him.  

Accordingly, the Board concludes that recovery of the 
overpayment would be against equity and good conscience.  
Waiver of recovery of the overpayment of improved pension 
benefits in the amount of $36,225 is in order.   38 U.S.C.A. 
§ 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).


ORDER

Waiver of recovery of an overpayment of nonservice-connected 
pension benefits in the calculated amount of $36,225 is 
granted.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


